ORDER
LOUIS J. DECK of BASKING RIDGE, who was admitted to the bar of this State in 1974, having been convicted of one count of *340conspiracy to commit bank fraud in violation of 18 U.S.C.A 371 and three counts of bank fraud in violation of 18 U.S.C.A. 1344 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), LOUIS J. DECK is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that LOUIS J. DECK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LOUIS J. DECK comply with Rule 1:20-20 dealing with suspended attorneys.